t c memo united_states tax_court stephen s ziegler petitioner v commissioner of internal revenue respondent docket no filed date michael j grace for petitioner roger w bracken for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioner’ sec_1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules of prac- tice and procedure federal_income_tax tax_year deficiency addition_to_tax dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accuracy-related_penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the only issue remaining for decision is whether the appli- cation of sec_469 to petitioner’s claimed partnership losses for the respective years at issue violates the due process clause of the fifth_amendment to the constitution of the united_states findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioner resided in jericho new york at the time he filed the petition in this case petitioner practiced law as a tax attorney for decades specializing in providing legal services to developers of real_property including low-income apartment complexes similar to those purchased and operated by the partnership in which peti- 2in violation of rule b petitioner alleges on brief various facts petitioner’s alleged facts not stipulated by the parties and not otherwise supported by the record in this case in further violation of that rule petitioner attached to his opening brief various documents petitioner’s documents that are not part of the record and that the court had returned to peti- tioner we shall not rely on petitioner’s alleged facts or petitioner’s documents tioner invested as discussed below during through the years at issue petitioner practiced law full time with the law firm of ziegler sagal winters pc in new york new york during the years at issue petitioner was a limited_partner of aldus green company aldus green a limited_partnership formed under the laws of the state of new york as a limited_partner of aldus green petitioner owned two percent of aldus green’s capital profits and losses in aldus green purchased and operated certain low- income rental apartment buildings located in bronx new york aldus green rented apartments in those buildings to low-income individuals who received rent subsidies under section of the united_states housing act as amended petitioner filed form_1040 u s individual_income_tax_return for each of his taxable years through peti- tioner’s returns in each such return petitioner claimed in schedule e supplemental income and loss schedule e a loss attributable to his investment in aldus green petitioner’s claimed aldus green loss in arriving at total partnership and s_corporation income or loss in each such schedule as a result in schedule e for each of the years at issue petitioner claimed a total partnership and s_corporation loss in each of petitioner’s returns for the years at issue petitioner offset the total partnership and s_corporation loss claimed in schedule e against income from other sources in arriving at total income for each such year respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years through in that notice respondent determined petitioner’s claimed aldus green loss for each of those years to be a passive_activity_loss under sec_469 allowed each such loss to the extent of income from passive activities for each such year and disallowed the following amount of petitioner’s claimed aldus green loss for each such year year amount dollar_figure big_number big_number big_number big_number opinion petitioner concedes that petitioner’s claimed aldus green loss for each of the years at issue is a passive_activity_loss as defined in sec_469 and that sec_469 disallows each such loss it is petitioner’s position however that the application of sec_469 to petitioner’s claimed aldus green 3petitioner also concedes that he is liable for additions to tax under sec_6651 for the taxable years and and for accuracy-related_penalties under sec_6662 for all the taxable years at issue loss for each of the years at issue violates the due process clause of the fifth_amendment due process clause to the united_states constitution constitution and that therefore he should be allowed to offset each such loss against his income from sources other than passive activities for each such year we shall refer to income from sources other than passive activities as other income in support of his position under the due process clause petitioner argues that sec_469 is retroactive and that the retroactive application of sec_469 to petitioner’s claimed aldus green loss for each of the years at issue is unconstitu- tional in further support of his position petitioner argues that the transitional rule that congress provided in enacting sec_469 into the code transitional rule violates his equal protection rights under the due process clause because it treats him differently than certain other taxpayers the due process clause provides that no person shall be deprived of life liberty or property without due process of law the due process clause provides protection against federal discriminatory action so unjustifiable as to be violative of due process 394_us_618 see 114_f3d_17 2d cir the due process clause also has been held to incorporate the equal protection clause of the fourteenth amendment to the constitution 415_us_361 n 398_f2d_705 n 2d cir before considering petitioner’s constitutional arguments we shall summarize in pertinent part the legislative_history and provisions of sec_469 on date congress enacted sec_469 into the code in the tax_reform_act_of_1986 publaw_99_514 act or tra sec_501 100_stat_2233 in the report of the senate committee on finance senate_finance_committee report with respect to the act that committee set forth the following reasons for enacting sec_469 in recent years it has become increasingly clear that taxpayers are losing faith in the federal_income_tax system this loss of confidence has resulted in large part from the interaction of two of the system’s principal features its high marginal rates and the opportunities it provides for taxpayers to offset income from one source with tax_shelter deductions and credits from another the prevalence of tax_shelters in recent years has been well documented such patterns give rise to a number of undesirable consequences even aside from their effect in reducing federal tax revenues extensive shelter activity contributes to public concerns that the tax system is unfair and to the belief that tax is paid only by the naive and the unsophisticated this in turn not only undermines compliance but encourages further expansion of the tax_shelter market in many cases diverting investment capital from productive activities to those principally or exclusively serving tax_avoidance goals the committee believes that the most important sources of support for the federal_income_tax system are the average citizens who simply report their income typically consisting predominantly of items such as salaries wages pensions interest and dividends and pay tax under the general rules to the extent that these citizens feel that they are bearing a dispropor- tionate burden with regard to the costs of government because of their unwillingness or inability to engage in tax-oriented investment activity the tax system itself is threatened under these circumstances the committee believes that decisive action is needed to curb the expansion of tax sheltering and to restore to the tax system the degree of equity that is a necessary precondition to a beneficial and widely desired reduction in rates so long as tax_shelters are permitted to erode the federal tax_base a low-rate system can provide neither suffi- cient revenues nor sufficient progressivity to sat- isfy the general_public that tax_liability bears a fair relationship to the ability to pay in particular a provision significantly limiting the use of tax_shelter losses is unavoidable if substantial rate reductions are to be provided to high-income taxpayers without disproportionately reducing the share of total liabil- ity under the individual income_tax that is borne by high-income taxpayers as a group s rept pincite c b vol in the senate_finance_committee report the senate committee on finance focused specifically on the use of rental activities for tax_shelter purposes such as the use by aldus green of rental activities for such purposes that report stated in pertinent part the extensive use of rental activities for tax_shelter purposes under present law combined with the reduced level of personal involvement necessary to conduct such activities make clear that the effectiveness of the basic passive loss provision could be seriously compro- mised if material_participation were sufficient to avoid the limitations in the case of rental activities id pincite having summarized the concerns of congress in enacting sec_469 into the code we shall now summarize certain provi- sions of that section that are pertinent here pursuant to sec_469 a taxpayer is not allowed to offset a passive_activity_loss for the taxable_year against other income for such year for purposes of sec_469 a passive_activity_loss for the taxable_year is the amount if any by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 sec_1_469-2t temporary income_tax regs fed reg date the term passive_activity is defined in pertinent part as any activity in which the tax- payer does not materially participate sec_469 any rental_activity is a passive_activity regardless whether the taxpayer materially participates in the activity see sec_469 under sec_469 a passive_activity_loss is treated as a deduction allocable to the passive_activity giving rise to such loss for the succeeding taxable_year under that section a passive_activity_loss may be carried forward indefinitely in addition sec_469 provides in pertinent part sec_469 passive_activity_losses and credits limited g dispositions of entire_interest in passive_activity --if during the taxable_year a taxpayer dis- poses of his entire_interest in any passive_activity or former_passive_activity the following rules shall apply fully taxable transaction -- a in general --if all gain_or_loss realized on such disposition is recognized the excess of-- i any loss from such activity for such taxable_year determined after the applica- tion of subsection b over ii any net_income or gain for such taxable_year from all other passive activi- ties determined after the application of subsection b shall be treated as a loss which is not from a passive_activity we now turn to petitioner’s arguments we first address his argument that sec_469 is retroactive petitioner maintains that sec_469 is retroactive because the effect of the act passive loss provisions is to deny a current deduction for depreciation ie a segment of the expenditure for a property already purchased and for interest on a mortgage loan already committed to the extent that said deductions exceed the net operating income from the property in this case the expenditures were made by the partnership aldus green - and the taxpayer made his investment in the partnership - before the law was enacted or pro- posed and the passive loss rule is disallowing the deduction for the expenditure in support of his argument that sec_469 is retroactive petitioner contends that he decided to invest in aldus green in according to petitioner based on the tax incentives in place at that time petitioner reasonably expected that he would be allowed to deduct tax losses from the partnership and would not have made the investment if he knew that the losses from the project could not be offset against his compensation and portfo- lio income since in that case there would be no economic return from the investment petitioner maintains that he was induced to make an investment based upon the prior set of tax rules deliberately enacted by congress to induce such investment from those premises petitioner argues that sec_469 is retroactive and that such retroactivity is unconstitutional because it violates the due process clause before considering petitioner’s argument that sec_469 is unconstitutionally retroactive we note that the grounds on which petitioner relies to support that argument are similar to the grounds on which the taxpayer relied in 512_us_26 to support his argument that the tax statute involved there was unconstitutionally retroactive in carlton the taxpayer the executor of an estate maintained that the retroactive_amendment of a federal estate_tax provision sec_4with respect to petitioner’s contention that he made his investment in aldus green in respondent states on brief we note that petitioner offered no evidence that his investment in agc aldus green actually was made two years before the enactment of sec_469 nor was the date of his investment in agc contained in the stipulation of facts filed in this case violated the due process clause because he specifically and detrimentally relied on the preamendment version id pincite of that provision when he engaged in a transaction prior to its amendment by congress id in rejecting the taxpayer’s posi- tion the supreme court of the united_states observed that the taxpayer’s reliance alone is insufficient to establish a constitu- tional violation tax legislation is not a promise and a taxpayer has no vested right in the internal_revenue_code justice stone explained in welch v henry u s pincite taxation is neither a penalty imposed on the taxpayer nor a liability which he assumes by con- tract it is but a way of apportioning the cost of government among those who in some measure are privileged to enjoy its benefits and must bear its burdens since no citizen enjoys immunity from that burden its retroactive imposition does not necessarily infringe due process moreover the detrimental reliance principle is not limited to retroactive legislation an entirely pro- spective change in the law may disturb the relied-upon expectations of individuals but such a change would not be deemed therefore to be violative of due process id pincite we consider now whether as petitioner argues sec_469 is retroactive as pertinent here sec_469 applies only to a passive_activity_loss as defined in sec_469 for a taxable_year that began after date see tra sec_501 100_stat_2241 sec_469 does not apply to any loss for any taxable_year that began prior to date see id we hold that sec_469 is not retroactive we next address petitioner’s argument that the transitional rule that congress provided in enacting sec_469 into the code violates his equal protection rights under the due process clause we first describe the transitional rule that congress provided tra sec_502 100_stat_2241 when it enacted sec_469 into the code that transitional rule provides that any loss sustained by certain investors6 with respect to inter- 5see polone v commissioner tcmemo_2003_339 affd 479_f3d_1019 9th cir cf 512_us_26 6the investors qualifying under the transitional rule are so-called qualified investors the term qualified investor is defined to mean in general any natural_person who holds directly or through or more entities an interest in a qualified low-income_housing project-- a if-- i in the case of a project placed in ser- vice before date such person held an interest in such project on date and the taxpayer made his initial investment after date or ii in the case of a project not described in subparagraph a such investor held an inter- est in such project on date and b if such investor is required to make payments after date of percent or more of the total original obligated investment for such interest tra sec_502 100_stat_2242 ests in certain low-income_housing projects7 for any taxable_year in a prescribed period8 is not to be treated as a loss from a 7the low-income_housing projects qualifying under the tran- sitional rule are so-called qualified low-income_housing pro- jects the term qualified_low-income_housing_project is defined to mean any project if-- such project meets the requirements of clause i ii iii or iv of sec_1250 as of the date placed_in_service and for each taxable_year thereafter which begins after and for which a passive loss may be allowable with respect to such project the operator certifies to the secretary_of_the_treasury or_his_delegate that such project met the requirements of paragraph on the date of the enact- ment of this act date or if later when placed_in_service and annually thereafter such project is constructed or acquired pursu- ant to a binding written contract entered into on or before date and such project is placed_in_service before date tra sec_502 100_stat_2242 8the period prescribed under the transitional rule is a so- called relief period the term relief period is defined to mean the period beginning with the taxable_year in which the investor made his initial investment in the qualified_low-income_housing_project and ending with whichever of the following is the earliest-- the 6th taxable_year after the taxable_year in which the investor made his initial in- vestment continued passive_activity for purposes of sec_469 tra sec_502 100_stat_2241 in support of his argument that the transitional rule violates his equal protection rights under the due process clause petitioner contends that because he is not entitled to the relief provided by the transitional rule congress treated him differently than certain other taxpayers entitled to such relief according to petitioner the provisions of the transi- tional rule are arbitrary capricious and unreasonable in support of that claim petitioner asserts in this case the conditions for the act exemptions for low and moderate income housing are worse than unreasonable that is worse than conditions without any reasonable basis the conditions evidence and indeed were meant to evidence an intention by the opponents of any exemption to take private property without compensation the exemption is conditional upon the taxpayer not having yet paid in over of the taxpayer’s invest- ment commitment it is obvious - and beyond dispute - that the purpose of this condition was to encourage the taxpayer to pay in the balance of his investment - and this was the very purpose of the tax incentives for subsidized housing in the first place however there is no exemption for the investor who has already paid continued the 1st taxable_year after the taxable_year in which the investor is obligated to make his last investment or the taxable_year preceding the 1st tax- able year for which such project ceased to be a qualified_low-income_housing_project tra sec_502 100_stat_2241 in his investment even if he is an investor in the same project as a taxpayer who has not yet paid in his investment hence limiting the exemption to investors who have not yet paid in over of their investments reflects a purpose antithetical to our system of juris- prudence that is perpetuating a fraud by having the government pay a further portion of the consideration it promised to persons who had not yet completed their performance in reliance on the government’s promised consideration to the persons who had already fully performed in reliance upon the government promise reproduced literally in order to prevail on his equal protection argument petitioner must show that the transitional rule was not premised upon a rational basis see 461_us_540 and instead was premised upon an impermissible basis such as race religion or the desire to prevent the exercise of petitioner’s constitutional rights see 501_f2d_1207 2d cir we reject petitioner’s argument that the transitional rule violates his equal protection rights under the due process clause in enacting sec_469 congress considered whether any relief from the application of sec_469 was appropriate after giving consideration to that question congress decided to provide in the transitional rule certain relief but only for certain taxable years to certain taxpayers in certain circum- stances 9congress also decided to provide in sec_469 certain continued on the instant record we find that petitioner has failed to carry his burden of establishing that the transitional rule was not premised upon a rational basis and instead was based upon a continued other relief but only for certain taxable years to taxpayers who were not entitled to the relief provided by the transitional rule and who therefore were subject_to sec_469 sec_469 provides in pertinent part sec_469 passive_activity_losses and credits limited m phase-in of disallowance of losses and credits for interest held before date of enactment -- in general --in the case of any passive_activity_loss or passive_activity_credit for any taxable_year beginning in calendar years through subsection a shall not apply to the applicable_percentage of that portion of such loss or such credit which is attributable to preenactment interests applicable_percentage --for purposes of this subsection the applicable_percentage shall be determined in accordance with the following table in the case of taxable years beginning in the applicable_percentage is dollar_figure dollar_figure dollar_figure dollar_figure sec_469 defines the term pre-enactment_interest to mean in general any interest in a passive_activity held by a taxpayer on the date of the enactment of the tax_reform_act_of_1986 and at all times thereafter petitioner appears to have qualified for the relief from the application of sec_469 that congress provided in sec_469 constitutionally impermissible standard we hold that the transitional rule does not violate petitioner’s equal protection rights under the due process clause we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of petitioner decision will be entered for respondent
